932 F.2d 968
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. HUNTER, Plaintiff-Appellant Cross-Appellee,v.J.T. ANDERSON, Officer, Eugene Rush, City of YpsilantiPolice Officer, Defendants-Appellees Cross-Appellants,Robert Huff, Chief, Charles Kirby, Lieutenant, City ofYpsilanti, a municipal corporation, YpsilantiPolice Department, Defendants-Appellees.
Nos. 91-1225, 91-1263.
United States Court of Appeals, Sixth Circuit.
May 13, 1991.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
On January 10, 1991, the district court entered an order in this civil rights action denying the pro se plaintiff's motion for summary judgment and granting the defendants' motion for summary judgment except as to a claim of excessive force against defendants Anderson and Rush.  The plaintiff's appeal from that order was docketed with this court as Case No. 91-1225.  The cross-appeal by Anderson and Rush was docketed as Case No. 91-1263.


3
On April 15, 1991, a panel of this court sua sponte dismissed Case No. 91-1225 for lack of jurisdiction because the district court's order was neither final for purposes of 28 U.S.C. Sec. 1291 nor certified for an interlocutory appeal under Rule 54(b), Fed.R.Civ.P.  A review of the remaining cross-appeal reveals no independent basis for appellate jurisdiction which would cure the deficiencies found in Case No. 91-1225.


4
It therefore is ORDERED that Case No. 91-1263 is dismissed sua sponte for lack of jurisdiction herein.



*
 The Honorable Ann Aldrich, District Judge for the Northern District of Ohio, sitting by designation